 



Exhibit “A”

 

FORM OF COMMON STOCK PURCHASE WARRANT

 

THIS WARRANT AND ANY SHARES ISSUED UPON ITS EXERCISE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR
SALE UNDER ALL APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
ANY SUCH OFFER, SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR
QUALIFICATION REQUIREMENTS OF SUCH SECURITIES LAWS.

 

No. __XXXXX___ __________, 2015

 

RIGHTSCORP, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

VOID AFTER 5:00 P.M. Eastern Time on ____________,___, 2018

 

THIS CERTIFIES that, for value received, __________ (the “Holder”) is entitled,
upon the terms and subject to the conditions hereinafter set forth, at any time
on or after the date of this Warrant and on or prior to 5:00 p.m. Eastern Time
on the third anniversary of the date of this Warrant (the “Expiration Time”),
but not thereafter, to subscribe for and purchase, from Rightscorp, Inc., a
Nevada corporation (the “Company”), up to ____XXXX_____ shares of the Company’s
Common Stock (the “Shares”) at a purchase price per share equal to $0.15 (the
“Exercise Price”).

 

1. Exercise of Warrant.

 

(a) The purchase rights represented by this Warrant are exercisable by the
Holder, in whole or in part, at any time after the date of this Warrant and
before the Expiration Time by the surrender of this Warrant (in the event of the
exercise of this entire Warrant) and submission of the Notice of Exercise (in
accordance with the Notice provisions of the securities purchase agreement,
dated ___, 2015 among the Company and the Purchasers named therein) annexed
hereto duly executed and upon payment of an amount equal to the aggregate
Exercise Price for the number of Shares thereby purchased (by cash or by check
or certified bank check payable to the order of the Company in an amount equal
to the purchase price of the shares thereby purchased); whereupon the Holder
shall be entitled to receive a stock certificate representing the number of
Shares so purchased. The Company agrees that if at the time of the surrender of
this Warrant and purchase of the Shares, the Holder shall be entitled to
exercise this Warrant, the Shares so purchased shall be and be deemed to be
issued to such holder as the record owner of such Shares as of the close of
business on the date on which this Warrant shall have been exercised as
aforesaid.

 

Upon partial exercise of this Warrant, the Holder shall be entitled to receive
from the Company, upon request of the Holder and return to the Company of this
Warrant, a new Warrant in substantially identical form for the purchase of that
number of Shares as to which this Warrant shall not have been exercised.
Certificates for Shares purchased hereunder shall be delivered to the Holder at
the address set forth in the Exercise Notice within a reasonable time after the
date on which this Warrant shall have been exercised as aforesaid.

 

1

 

 

2. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. This
Warrant will only be exercisable for whole numbers of Shares.

 

3. Charges, Taxes and Expenses. The Holder shall pay all issue and transfer
taxes and other incidental expenses in respect of the issuance of certificates
for Shares upon the exercise of this Warrant, and such certificates shall be
issued in the name of the Holder of this Warrant.

 

4. No Rights as a Stockholder. This Warrant does not entitle the Holder to any
voting rights or other rights as a stockholder of the Company prior to the
exercise hereof.

 

5. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction of this Warrant, upon delivery of an indemnity agreement or security
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Warrant, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, the
Company will make and deliver to the Holder, in lieu thereof, a new Warrant in
substantially identical form and dated as of such cancellation.

 

6. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday in the United States
or the State of New York, then such action may be taken or such right may be
exercised on the next succeeding business day.

 

7. Merger, Reclassification, etc.

 

(a) Merger, etc. If at any time the Company proposes (A) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger,
consolidation or stock issuance) that results in the transfer of fifty percent
(50%) or more of the then outstanding voting power of the Company; or (B) a sale
of all or substantially all of the assets of the Company, then the Company shall
give the Holder ten (10) days notice of the proposed effective date of the
transaction. If, in the case of such acquisition of the Company, and the Warrant
has not been exercised by the effective date of the transaction, this Warrant
shall be exercisable into the kind and number of shares of stock or other
securities or property of the Company or of the entity resulting from such
merger or acquisition to which such Holder would have been entitled if
immediately prior to such acquisition or merger, it had exercised this Warrant.
The provisions of this Section 7(a) shall similarly apply to successive
consolidations, mergers, sales or conveyances.

 

(b) Reclassification, etc. If the Company at any time shall, by subdivision,
combination or reclassification of securities or otherwise, change any of the
securities to which purchase rights under this Warrant exist into the same or a
different number of securities of any class or classes, this Warrant shall
thereafter be to acquire such number and kind of securities as would have been
issuable as the result of such change with respect to the securities which were
subject to the purchase rights under this Warrant immediately prior to such
subdivision, combination, reclassification or other change. If the Shares are
subdivided or combined into a greater or smaller number of Shares, the Exercise
Price under this Warrant shall be proportionately reduced in case of subdivision
of shares or proportionately increased in the case of combination of shares, in
both cases by the ratio which the total number of Shares to be outstanding
immediately after such event bears to the total number of Shares outstanding
immediately prior to such event.

 

2

 

 

(c) Cash Distributions. No adjustment on account of cash dividends or interest
on the Shares or other securities purchasable hereunder will be made to the
Exercise Price under this Warrant.

 

8. Restrictions on Transfer.

 

(a) Restrictions on Transfer of Shares. In no event will the Holder make a
disposition of this Warrant or the Shares unless and until, if requested by the
Company, it shall have furnished the Company with an opinion of counsel
satisfactory to the Company and its counsel to the effect that appropriate
action necessary for compliance with the Securities Act of 1933, as amended (the
“Securities Act”) relating to sale of an unregistered security has been taken.
Notwithstanding the foregoing, the restrictions imposed upon the transferability
of the Shares shall terminate as to any particular Share when (i) such security
shall have been sold without registration in compliance with Rule 144 under the
Securities Act, or (ii) a letter shall have been issued to the Holder at its
request by the staff of the Securities and Exchange Commission or a ruling shall
have been issued to the Holder at its request by such Commission stating that no
action shall be recommended by such staff or taken by such Commission, as the
case may be, if such security is transferred without registration under the
Securities Act in accordance with the conditions set forth in such letter or
ruling and such letter or ruling specifies that no subsequent restrictions on
transfer are required, or (iii) such security shall have been registered under
the Securities Act and sold by the Holder thereof in accordance with such
registration.

 

(b) Subject to the provisions of Section 8(a) hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, upon surrender of the
Warrant with a properly executed assignment at the principal office of the
Company.

 

(c) Restrictive Legends. The stock certificates representing the Shares and any
securities of the Company issued with respect thereto shall be imprinted with
legends restricting transfer except in compliance with the terms hereof and with
applicable federal and state securities laws substantially as follows:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT”.

 

9. Miscellaneous.

 

(a) Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed wholly within such state.

 

(b) Restrictions. The Holder acknowledges that the Shares acquired upon the
exercise of this Warrant may have restrictions upon its resale imposed by state
and federal securities laws.

 

(c) Waivers Strictly Construed. With regard to any power, remedy or right
provided herein or otherwise available to any party hereunder (i) no waiver or
extension of time shall be effective unless expressly contained in a writing
signed by the waiving party; and (ii) no alteration, modification or impairment
shall be implied by reason of any previous waiver, extension of time, delay or
omission in exercise, or other indulgence.

 

(d) Modifications. This Warrant may not be amended, altered or modified except
by a writing signed by the Company and the Holder of this Warrant.

 

[remainder of page intentionally left blank]

 

3

 

 

IN WITNESS WHEREOF, RIGHTSCORP, INC. has caused this Warrant to be executed by
its duly authorized representative dated as of the date first set forth above.

 

  RIGHTSCORP, INC.

 

  By:     Name:     Title:  

 

4

 

 

NOTICE OF EXERCISE

 

TO: RIGHTSCORP, INC., a Nevada corporation

 

(1) The undersigned hereby elects to purchase ______________ shares of Common
Stock (the “Shares”) of Rightscorp, Inc. (“Company”) pursuant to the terms of
the Warrant, dated ______, 2015, issued by the Company to the undersigned (the
“Warrant”), and tenders herewith payment of the purchase price in full, together
with all applicable transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing the Shares in the
name of the undersigned or in such other name as is specified below:



        (Print Name)       Address:                          

 

(3) The undersigned confirms that it is an “accredited investor” as defined by
Rule 501(a) under the Securities Act of 1933, as amended, at the time of
execution of this Notice.

 

(4) The undersigned accepts such Shares subject to the restrictions on transfer
set forth in the Warrant.

 

(5) The undersigned acknowledges that the Company has given it access to all
information relating to the Company’s business that the undersigned has
requested. The undersigned has reviewed all materials relating to the Company’s
business, financial condition and operations which it has requested and the
undersigned has reviewed all of such materials as the undersigned, in the
undersigned’s sole and absolute discretion has deemed necessary or desirable.
The undersigned has had an opportunity to discuss the business, management and
financial affairs of the Company with the Company’s management. Specifically but
not by way of limitation, the undersigned acknowledges the Company’s publicly
available filings made periodically with the SEC, which filings are available at
www.sec.gov and which filings the undersigned acknowledges reviewing or having
had the opportunity of reviewing.

 

(6) The undersigned acknowledges that it has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (i) evaluating the merits and risks of an investment in the Shares
and making an informed investment decision in connection therewith; (ii)
protecting its own interest; and (iii) bearing the economic risk of such
investment for an indefinite period of time for shares which are not
transferable or freely tradable. The undersigned hereby agrees to indemnify the
Company and the officers, directors and employees thereof harmless against all
liability, costs or expenses (including reasonable attorneys’ fees) arising by
reason of or in connection with any misrepresentation or any breach of
warranties or representations of the undersigned contained in this Notice, or
arising as a result of the sale or distribution of the Shares issuable upon
exercise of the Warrants. The representations and warranties contained herein
shall be binding upon the heirs, legal representatives, successors and assigns
of the undersigned.

 

Date:_____________________     (Signature)       (Print Name)

 

5

 

 